DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Poskanzer, US Pat. 5943697.
Regarding claims 1-8, Poskanzer teaches a sticker application system and associated method comprising an article of clothing or bag made from a fabric that is coated with a vinyl layer and a collection of decorative stickers that are printed with designs or graphics (including drawings or pictures) and then non-permanently adhered to the vinyl layer on the fabric via a detachable adhesive, with the vinyl layer providing a substrate for the temporary attachment of the stickers. See claims 1, 3, 8, 11, 12, Fig. 1-3, and col. 4 ln. 14-25.
The teachings of Poskanzer differ from the present invention in that Poskanzer does not teach any specific method for applying the vinyl layer to the fabric (i.e., does not teach heat transfer or ion-on). It would, however, have been obvious to one of ordinary skill in the art that virtually any appropriate method could be used to apply the vinyl layer to the fabric in the product of Poskanzer, including a heat transfer and/or iron-on technique, as heat transfer and iron-on application are old and well-known methods for applying a vinyl layer to a fabric. Additionally, to the extent that the claims are product-by-process claims, limitations related to the specific method steps cannot distinguish the claimed invention except to the extent that such method steps imply a particular structure (MPEP 2113 I). As there is no apparent material difference between a product in which the vinyl layer is applied by hot pressing/iron-on vs. a similar product in which the vinyl layer is applied via any other appropriate method, the product-by-process limitations cannot distinguish the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785